Citation Nr: 0716349	
Decision Date: 06/01/07    Archive Date: 06/18/07	

DOCKET NO.  01-05 963	)	DATE
	)	
	)

REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD
Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had active service from December 1961 to December 
1962.
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision by 
the VARO in Manila, Republic of the Philippines.  

A review of the record reveals the Board remanded the case in 
July 2003 for further development.  In September 2004 the 
Board denied the veteran entitlement to a disability rating 
in excess of 30 percent for hypoplastic anemia and denied him 
a 


total rating based on unemployability.  The veteran appealed 
the Board's denial to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2006, the Court 
ordered that the September 2004 Board decision be vacated.  
The matter was then remanded to the Board for further 
proceedings consistent with the Court order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

With respect to the disabilities at issue, the Board is 
remanding the case for further development consistent with 
the September 2006 Court Order.  The Order indicated that 
more information with regard to the veteran's employment 
history was required.  

Accordingly, the case is REMANDED to the RO through the 
Appeals Management Center for the following actions:

1. VA should obtain copies of all records 
of the veteran's treatment for medical 
purposes, private or VA, since 2004.  Any 
necessary release forms should be 
completed by the veteran.

2.  The veteran should be asked to 
complete an updated VA Form 21-8940 
(Veteran's Application for Increased 
Compensation based on Unemployability).  
He should be asked to provide information 
regarding the circumstances surrounding 
the termination of his employment at any 
work place listed.  Officials at the 
companies listed should be contacted and 
asked to provide statements regarding the 
circumstances surrounding the termination 
of the veteran's employment.

3.  The veteran should be accorded a 
general medical examination for the 
purpose of determining the nature and 
extent of impairment attributable to his 
service-connected and nonservice-
connected disabilities.  Of particular 
interest is the impact of his hypoplastic 
anemia on his ability to perform gainful 
employment.  The examiner should comment 
as to the impact of any disabilities 
identified or the veteran's ability to 
obtain and maintain some form of gainful 
employment.  

4.  Thereafter, VA should readjudicate 
the claim.  If the determination remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity for response 
before the case is returned to the Board 
for further review.

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to comply with the 
Court's Order.  No action by the veteran is required until he 
receives further notice; however, he is advised that failure 
to cooperate by not reporting for any scheduled examination 
may result in a denial of his claim.  38 C.F.R. § 3.655 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



